UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BELKACEM BENSAYAH,
Petitioner,
Civil Case No. 1:04-1166 (RJL)

V.

BARACK OBAMA, et al.,

€\é\¢I\i\Jé\/€S

FILED
%/ \=Eauazmt

MEM()RANDUM ()R])ER c\erk, u.s. ossmcr a aa%\553 U.S. 723 (2()08). On remand,
this Court denied Bensayah’s petition for a writ of habeas corpus, finding that the
government offered "credible and reliable evidence linking Mr. Bensayah to al-Qaida."
See Mem. Order at 12 [Dkt. #276].

Bensayah appealed the denial of habeas to our Circuit. The Government notified

the Court of Appeals, however, that it could no longer rely on the evidence that this Court

had based its decision on when it denied habeas to the petitioner on November 20, 2008.1
Accordingly, on June 28, 20lO, the Court of Appeals reversed this Court’s decision. See
Bensayah v. Obama, 610 F.3d 7l8, 727 (D.C. Cir. 20lO). On December 5, 2013,
Bensayah was transferred from Guantanamo to the custody of the Government of
Algeria, effectively mooting his habeas request. See Petitioner’s Unopposed Mot. for
Vacatur of the District Court’s Judgment as to Mr. Bensayah and for Remand with
Instructions to Dismiss his Case as Moot at 2, Bensayah v. Obama, No. 08-5537 (D.C.
Cir. 20l3). Bensayah promptly filed an unopposed motion with the Court of Appeals
requesting vacatur of this Court’s judgment and remand of the case with instructions to
dismiss it as moot. Ia’. at l. On January 9, 2014, the Court of Appeals granted
Bensayah’s motion, vacating this Court’s judgment, and remanding with instructions to
dismiss the case as moot. See Order of USCA [Dkt. #322].

Thus, for the foregoing reasons, and in accordance with the January 9, 2014 Order
of our Court of Appeals, it is hereby

ORDERED that petitioner’s case is DISMISSED as moot.

x

RICHARD J. N
United States District Judge

l The Circuit Court noted that "the Government has eschewed reliance upon certain evidence the
district court had considered and has abandoned its position that Bensayah’s detention is lawful
because of the support he rendered al Qaeda; instead it argues only that his detention is lawful
because he was ‘part of` that organization-a contention the district court did not reach."
Bensayah v. Obama, 610 F.3d 718, 720 (D.C. Cir 20l0).

2